     Case 3:21-cv-01128-CAB-WVG Document 14 Filed 08/20/21 PageID.160 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    TULIO CASTILLO,                                     Case No.: 21cv1128-CAB-WVG
12                                       Plaintiff,
                                                          ORDER GRANTING UNOPPOSED
13    v.                                                  MOTION TO DISMISS [Doc. No. 9]
14    UNIVERSITY CITY UNITED CHURCH
      (UNITED CHURCH OF CHRIST), a
15
      California Corporation and Domestic
16    Non-Profit; JESSICA DOLAN, and
      Individual; and DOES 1 through 25,
17
      Inclusive,
18                                     Defendant.
19
20          On July 20, 2021, Defendant University City United Church filed a motion to
21    dismiss or strike portions of Plaintiff’s complaint pursuant to Rules 12(b)(1), 12(b)(6),
22    and 12(f), of the Federal Rules of Civil Procedure. [Doc. No. 9.] The motion was set for
23    hearing on August 24, 2021, which meant that Plaintiff’s opposition was due on August
24    10, 2021. To date, no opposition has been filed. Having carefully considered Defendant's
25    motion and Plaintiff's failure to oppose the motion, which the Court construes as consent
26    to grant the motion's requests, the Court hereby GRANTS Defendant's unopposed
27    motion to dismiss.
28

                                                      1
                                                                                  21cv1128-CAB-WVG
     Case 3:21-cv-01128-CAB-WVG Document 14 Filed 08/20/21 PageID.161 Page 2 of 3



 1                                           DISCUSSION
 2          Southern District of California Civil Local Rule 7.1.e.2 requires a party opposing a
 3    motion to file an opposition or statement of non-opposition within fourteen calendar days
 4    of the noticed hearing. Moreover, Local Rule 7.1.f.3.a states that any party choosing not
 5    to oppose a motion must file a written statement that he does not oppose the motion or
 6    otherwise request for ruling by the court. “If an opposing party fails to file the papers in
 7    the manner required by Local Rule 7.1.e.2, that failure may constitute a consent to the
 8    granting of a motion or other request for ruling by the court.” See Local Rule 7.1.f.3.c.
 9          The Ninth Circuit has held that a district court may properly grant a motion to
10    dismiss as unopposed pursuant to a local rule where the local rule permits, but does not
11    require, the granting of a motion for failure to respond. See Ghazali v. Moran, 46 F.3d 52,
12    53 (9th Cir. 1995) (per curiam) (affirming dismissal for failure to timely file opposition
13    papers). Prior to granting an unopposed motion for dismissal, the Court must weigh the
14    following factors: “(1) the public's interest in expeditious resolution of litigation; (2) the
15    court's need to manage its docket; (3) the risk of prejudice to the defendants; (4) the
16    public policy favoring disposition of cases of their merits; and (5) the availability of less
17    drastic sanctions.” Id. (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.
18    1986)).
19          Here, Defendant attached a Certificate of Service with its motion to dismiss [Doc.
20    No. 9-6], representing that Defendant timely served Plaintiff with its motion. Plaintiff,
21    who is represented by counsel, was provided adequate and sufficient time to prepare a
22    written opposition to Defendant's motion, and Plaintiff did not file an opposition. See
23    Holt v. I.R.S., 231 Fed. App’x. 557, 558 (9th Cir. 2007)(holding court did not abuse its
24    discretion in dismissing action for failure to file an opposition and rejecting plaintiff’s
25    contention that the district court should have warned her of the consequences for failing
26    to file an opposition). Plaintiff's failure to comply with filing deadlines only favors
27    granting Defendant's motion to dismiss in the interest of expeditious resolution. While
28    public policy generally favors the disposition of cases on their merits, the Court finds the

                                                     2
                                                                                    21cv1128-CAB-WVG
     Case 3:21-cv-01128-CAB-WVG Document 14 Filed 08/20/21 PageID.162 Page 3 of 3



 1    second Ghazali factor weighs in favor of dismissal as Plaintiff fails to defend his
 2    complaint against a Rule 12 motion. Plaintiff offers no excuse for failing to amend his
 3    complaint or respond to Defendant's motion to dismiss.
 4          The Court finds the third Ghazali factor also weighs in favor of dismissal as
 5    significant delay in the resolution of this matter prejudices Defendant.
 6          Finally, with respect to whether less drastic measures have been considered; the
 7    Court will dismiss the action without prejudice. Thus, the Court finds the factors weigh in
 8    favor of granting Defendant's motion to dismiss.
 9                                         CONCLUSION
10          For the reasons set forth above, IT IS HEREBY ORDERED:
11          1. Defendant's unopposed motion to dismiss [Doc. No. 9] is GRANTED.
12          2. Plaintiff's complaint is DISMISSED without prejudice.
13          The Clerk of Court shall CLOSE the case.
14          IT IS SO ORDERED.
15    Dated: August 20, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   3
                                                                                 21cv1128-CAB-WVG
